     Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 1 of 8


                                                                             _ _ LODGED
                                                                                      COPY
 1
 2                                                                     APR l 2 2019
 3
 4                                                                BY

 5
 6                       IN THE UNITED STATES DISTRICT COURT.
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Carrie Ferrara Clark,                           CV-14-02543-TUC-CKJ
10                 Plaintiff,
                                                     JURY QUESTIONS
11   V.                                              DURING TRIAL
12   City of Tucson,
13                 Defendant.
14
15
16
17
18
19                                 Jury questions during trial.

20                                           Day4

21                                       April 4, 2019

22

23
24
25
26
27
28
                                                    - -       - -   -   -                -- - - -   -
                                                  'c--:i "-"'v? Ja--j" <)J      G,.;JJ
I
I .-----------+-----------
\
!
        r?" ~        rl-,14-l         9_                 -r1'+          ~-('f    J
    Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 2 of 8
         ~<:i..~: ,m-;   -?.....,   (>-   rtJ                   1
                                                ~1-1!~ ,r Y-:> -~-
Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 3 of 8




                                                                                        !.




         - - - - - - - -~-----------------   ---   -   ------   ---------- - · - ---- --~
Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 4 of 8

                                               --------~-




             ())         0~1




         "
Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 5 of 8



                                                                 '

                                                        )




                                                            C




         - - ------------- -----+-'----
                             ,·       ¥11111 "'' itt        t I1Mf              ltd   th? I I    ·rzra           M ·tttr                             IP 5 :rtt                                          Ii   UII UI.       • ••1      i                                   1                              ta rt

:                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                            !
I
!
                         I
i              .     '
I

I




                                                                                                                                                                                                             -~-
                                                                                                                                                          ®?,                                       1                              p
                                                        ,
                                                                                                                                                                              ,._ .
                                                                                                                                                                                                              ·c::.                   r
                                                                                                                                                                                                              e                    "";>           ~
                                                                                                                                                                              ~~                                                                  9
                                                                                                                                           M                                                                  ~                    ~
                                                                                                                                                          ";,,
                                                                                                                                                          ~~
                                                                                                                                                          ~
                                                                                                                                                                          J
                                                                                                                                                                              b
                                                                                                                                                                                          r
                                                                                                                                                                                       1 µ:-                                                      ~
 I
 !                                                                                                                                        ·~              /4                           re                     f                    t      i
                                                                                                                                                                                                                                              16.S
 :                                                                                                                                                                                /     l\     1t            K                            I
                                                                                                                                                                                                I                                                                 :
 I                                                                                                                                         r             ' G>                                                ~
     I                                                                                                                                                                                                         i                                 (11
     I                                                                                                                                    ~                                             ~       ')
 '                                                                                                                                                                                                                                                r·
I                                                                                                                                                    }
                                                                                                                                                 C                                                            ,--                                 f'i
I
                                                                                                                                                 '
                                                                                                                                                                                                             tu:.
                                                                                                                                                                                        ~ --    t                      '

                                                                                                                                                         ~                                                     ~                                                                                                      , '


                                                                                                                                                                                                                                                                                  ✓ I
                                                                                                                                                          r                             t       ~              t
                                                                                                    I



                                                                                                                                                     ~                                  tt r                  ~ -.
                                                                                                                                                                                                                                      CD                                                '


                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                              ~                                         I
                                                                                                                                                                                                              ~-
',
                                                                                                                                                                                                                                                                      Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 6 of 8




         ~..,a,;11                .     · ! ~111~11!11 '., I I   '   ~   ....              I,   ,__ M,4¥4-~ •- 4. _ikl?.4!41:.;w@i4,S ,    .,   ~ ; .-
                                                                                                                                                         t§      I.   I               .i, ,.A$.PJ¢ ;;              ¥   CIS ..   4:.       J   ;    J            ;;w                                         I
  Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 7 of 8




                                                                     - - ----   -----



            ~'f) yyv'\-- t -   415 - ~. ~          i,>._R-.AJ   ~
             @-~   ~ ~~                 ,~J-
                               Vr---,E:..      J_l '.) ~        .J




    '   .




- ----------~-------                    ____,___                      ----·--           ----
Case 4:14-cv-02543-CKJ Document 227 Filed 04/12/19 Page 8 of 8




            --------
